Citation Nr: 0909844	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active service from April 1943 to December 
1945 and from June 1951 to May 1954.  In addition, the 
Veteran reports that he attended West Point from July 1947 to 
May 1951.

This appeal arises from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The issue of entitlement to a disability rating in excess of 
30 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have bilateral hearing loss that is 
related to his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in August 2005 and 
March 2006 and the claim was readjudicated in a May 2007 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran a 
physical examination in conjunction with his claim for 
service connection for bilateral hearing loss.  All known and 
available records relevant to the issue on appeal has been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2008). Sensorineural 
hearing loss is included as among the specified chronic 
diseases subject to presumptive service connection.  38 
C.F.R. § 3.309(a) (2008).

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  For 
purposes of consistency in this opinion, ASA units reported 
in the Veteran's service entrance examination have been 
converted to the currently used International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI) units, and the Board's decision is in terms of ISO-
ANSI units.  

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to noise exposure in 
service.  He reports that he was picked up by the USS Twiggs 
after sinking in the Sulu Sea in January 1945 and that he was 
later transferred to a battleship.  He stated that the blasts 
from the battleship caused his hearing impairment.  The Board 
accepts the Veteran's contention of noise exposure in 
service.

Audiometer readings at the Veteran's service entrance 
examination during his second period of active service in 
January 1951 showed pure tone thresholds in the right ear 
were 25, 15, 15, and 15 db at 500, 1000, 2000, and 4000 Hz, 
respectively.  In the left ear, pure tone thresholds were 20, 
15, 15, and 15 db at the same respective frequencies.  On 
audiometric examination in July 1952, pure tone thresholds in 
the right ear were 15, 10, 10, and 5 db at 500, 1000, 2000, 
and 4000 Hz, respectively.  In the left ear, pure tone 
thresholds were 15, 10, 10, and 15 db at the same respective 
frequencies.  At the Veteran's service discharge examination 
in March 1954 pure tone thresholds in the right ear were 20, 
10, 10, and 10 db at 500, 1000, 2000, and 4000 Hz, 
respectively.  In the left ear, pure tone thresholds were 20, 
10, 10, and 15 db at the same respective frequencies.  

The Veteran underwent a VA audiology consultation in December 
2001.  He complained of bilateral hearing loss with a history 
of noise exposure in the military and afterwards.  The 
diagnosis was mild sensorineural hearing loss through 2000 Hz 
in both ears and sloping to severe high frequency 
sensorineural hearing loss, greater in the right ear than the 
left.   The examiner concluded that the hearing loss was 
consistent with cochlear damage caused by noise exposure as 
the Veteran reported.  

In support of his claim, the Veteran submitted a private 
audiogram dated in December 2001 which only provided results 
in a puretone audiometry testing graph which is not in a 
format that is compatible with VA guidelines, and therefore 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).

The Veteran underwent a VA audiology examination in 
October 2005.  The audiologist stated that she had reviewed 
the Veteran's claims file.  The audiologist reviewed the 
Veteran's military medical records and noted normal hearing 
on examinations in January 1951, July 1952 and on discharge 
in March 1954.  The Veteran related a history of military 
noise exposure and post-service noise exposure which included 
work with Sandia Labs for 11 years and recreational noise 
exposure from chainsaw use. 

Audiometric testing revealed pure tone thresholds in the 
right ear were 20, 30, 45, 60, and 75 db at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  In the left ear, pure tone 
thresholds were 15, 20, 40, 60, and 65 db at the same 
respective frequencies.  Maryland CNC word list speech 
recognition scores were recorded as 92 percent in the right 
ear and as 94 percent in the left ear.  The diagnosis was 
mild to severe, gradually sloping sensorineural hearing loss 
in both ears.  The audiologist said that review of military 
medical records documents that the Veteran's hearing was well 
with normal limits in both ears on discharge examination.  
The audiologist concluded that the Veteran's hearing loss was 
not caused by or a result of military noise exposure.  

The Board observes, as noted above, that the Veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.   The question 
that the Board must decide is whether the Veteran's current 
hearing loss disability is attributable to service.  
  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The United States Court of 
Appeals for Veterans Claims instructed that the Board should 
assess the probative value of medical opinion evidence by 
examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

With regard to the December 2001 VA audiologist's statement 
that the Veteran's hearing loss is consistent with his 
reported noise exposure (both during service and post-
service), there is no indication that the audiologist 
reviewed the Veteran's pertinent medical history, and as 
explained by the October 2005 VA audiologist who reviewed the 
entire record, they are of importance in the evaluation of 
the claim.  Accordingly, the Board places greater probative 
value on the opinion expressed by the VA audiologist who 
examined the Veteran in October 2005.  The October 2005 VA 
audiologist reviewed the Veteran's claims file, and also 
acknowledged that the Veteran was exposed to noise in 
service.  Based on examination of the Veteran and a review of 
the record, the October 2005 examiner concluded it is less 
likely than not that the Veteran's hearing loss was caused by 
noise exposure in service.  Moreover, the October 2005 VA 
audiologist presented reasoning for the opinion that is 
consistent with the record.  Thus, the greater weight of the 
evidence is against finding a nexus between the Veteran's 
current bilateral hearing loss disability and service.  
Furthermore, as there is no evidence of bilateral hearing 
loss within one year following separation from service, 
service connection on a presumptive basis is also not 
warranted.  Service connection for bilateral hearing loss is 
denied.  
  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

During the course of this appeal, the Veteran filed a claim 
seeking an increased rating for his service-connected PTSD.  
The RO denied the Veteran's claim for an increased rating in 
a May 2008 rating decision.   A statement was received from 
the Veteran in September 2008 which the Board finds to be a 
notice of disagreement with the RO's decision on his 
increased rating claim for PTSD.  Consequently, the Board 
must remand this issue for the RO to issue a statement of the 
case (SOC) and to give the Veteran an opportunity to perfect 
an appeal of such issue by submitting a timely substantive 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with a 
statement of the case addressing the issue 
of entitlement to a rating in excess of 30 
percent for PTSD.  The Veteran must be 
advised of the necessity of filing a timely 
substantive appeal if he wants the Board to 
consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


